Opinion issued February 5, 2009










 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00819-CR
____________

CRAIG ANDREW PELDO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court 
Harris County, Texas
Trial Court Cause No. 1131333



MEMORANDUM  OPINION
 On January 6, 2009, appellant, Craig Andrew Peldo, filed a motion to dismiss
this appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We dismiss any pending motions as moot.
	We direct the Clerk of this Court to issue the mandate within 10 days.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).